Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2018, 10/17/2018, 01/19/2020 and 06/05/2021 were filed after the mailing date of the non-provisional patent application on 10/08/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR1.142 (b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/16/2021. The traversal is on the ground(s) that no undue burden exists on examining the groups together because the groups are classified in the same class and subclass. This is not found persuasive because the groups were shown to be distinct for the reasons given in the Restriction Requirement mailed on 06/17/2021 and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is still deemed proper and is therefore made FINAL.
DETAILED ACTION
This Office Action is in response to Election/Restriction filed on 08/16/2021. In the response applicant has elected claims 1-7, 8-14 and 15 from group I. Based on the election, claims 1-15 have been considered and have been examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The term "too much delay" in claims 2 and 9 is a relative term which renders the claim indefinite.  The term "too much delay" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The above mentioned term fails to limit the claim as to how much delay is considered "too much delay" and therefore the claims have been rendered indefinite by the use of the term "too much delay".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shatsky et al., (US2011/0185010A1) with effective filing date of 01/22/2010 in view of Thomsen., (US2020/0213306A1) with effective filing date of 06/14/2017.
Regarding claim 1, Shatsky discloses:
	A computing node (See i.e. Client 10), comprising:
a network interface [of the client 10] configured to receive a message request that comprises a timestamp (See [0061]; i.e. the Server generates a “ServerCurrentTimestamp” based upon the time at which the message was received from the client and the Server include [adds] a ServerCurrentTimestamp in the response) added by one or more endorsing nodes (See FIG. 1; Server 12) ([0061] the Server constructs and sends a response to the request to the Client. The Server may include a ServerCurrentTimestamp in the response; [0066] After receiving and processing the REGISTER message, Server 12 transmits a 200 OK message to Client 10 in step 16. The 200 OK message includes Server 12's timestamp that is stored by Client 10 as ServerInitialTimestamp); and
a processor [of the client 10] configured to identify (i.e. applying equation 2 to identify modified timestamp) that the timestamp added by an endorsing node (See FIG. 1; i.e. Server 12) from among the one or more endorsing nodes is a modification (See [0063] where client 10 is applying equation (2) to compare and identify the Server 12 added timestamp) to a previously added timestamp provided by the computing node ([0063] Similarly, the Client uses equation (2) to detect whether a received request is stale. If the statement in equation (2) is true, the message is not stale. If, however, the statement is false, the message is considered stale and discarded. In equation (2) the value of TTLClient may be equal to ClientCurrentTimestamp−ClientInitialTimestamp; [0069] When responding, Server 12 encodes the Server's current timestamp (ServerCurrentTimestamp2) into the message. After receiving the 200 OK message, Client 10 retrieves ServerCurrentTimestamp2 from the message and records the time at which the message was received as ClientCurrentTimestamp2 [This is construed as claimed “identifying that the timestamp has been added by the server 12”]. Client 10 may then use equation (2) to verify that the 200 OK message received from Server 12 is not stale);
Shatsky further teaches determining a difference in timestamps between the client 10 [the computing node] and Server 12 [the endorsing node] as ([0060] If the difference in time between the initial and current timestamp is within an acceptable value, the message is processed. If, however, the difference in time between the initial and current timestamp is greater than an acceptable value, the message is considered stale and discarded with no response being generated; [0061] The Client may then verify that the difference between the ServerCurrentTimestamp and the ServerInitialTimestamp is greater than or equal to TTLClient minus a deviation. The TTLClient value may be equal to the difference between the ClientCurrentTimestamp and the ClientInitialTimestamp. If the response is validated successfully, the response may be processed by the Client. Otherwise, the message may be considered stale and discarded)
Shatsky fails to discloses: 

However, Thomsen discloses: 
determine a reputation value (See [0078-0079] i.e. trust score / value indicative of the trust level) for the endorsing node based on a difference between the timestamp added by the endorsing node and the previously added timestamp provided by the computing node ([0137] At 306, computing device 202A determines whether computing device 202C is designated as trusted; [0138] The latest record may be found by searching backwards along the linked records of the distributed database to identify the record storing the unique identifier indicative of computing device 202C with the newest timestamp; [0148] At 308, the validation of computing device 202C by computing device 202A (as described with reference to act 306) is associated with a timeout requirement, for example, predefined interval of time; [0149] When the timeout requirement is met (e.g., the interval of time is exceeded, and/or a timeout counter expires), computing device 202C may be designated as untrusted),
wherein the processor is further configured to control the network interface to transmit the determined reputation value of the endorsing node to an ordering node (See FIG. 2; i.e. other computing devices) within the blockchain network ([0131] At 114, the new record may be transmitted over network 204 to other computing devices (e.g., computing device 202C) and/or storage servers (e.g., server 210) for local verification and updating of respective locally stored copies of the distributed database; [0162] At 312, computing device 202A (which was previously designated as trusted) detects that another computing device 202B designated computing device 202A as untrusted. For example, computing device 202A receives a new record storing an untrusted designation of computing device 202A, and the unique identifier of computing device 202B that performed the untrusted designation and/or that created the new record);
Thomsen also discloses recording the data in a distributed database as a block in a blockchain (See FIG. 4; [0052] FIG. 4 is a schematic of an exemplary record of the distributed database implemented as a block in a blockchain; [0106] Reference is now made to FIG. 4, which is a schematic of an exemplary record of the distributed database implemented as a block 402 in a blockchain, in accordance with some embodiments of the present invention. Block 402 includes a digital signature 404 and a block header 406; Also See [0107-0113]).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Shatsky reference and include a method of assigning a trust score or value [reputation] indicative of the trust level to a computing device based on certain characteristics such as timestamps, as disclosed by Thomsen.
The motivation to assign the trust score or value indicative of the trust level to a computing device based on certain characteristics such as timestamps is to designate the computing device as trusted or untrusted among plurality of computing devices (See Thomsen: [0005]
Regarding claim 2, the combination of Shatsky and Thomsen discloses: 
The computing node of claim 1, wherein the processor is further configured to determine that the timestamp added by the endorsing node has too much delay [interval of time exceeded] based on a difference in time between the previously added timestamp and the timestamp added by the endorsing node (Thomsen: [0148] At 308, the validation of computing device 202C by computing device 202A (as described with reference to act 306) is associated with a timeout requirement, for example, predefined interval of time; [0149] When the timeout requirement is met (e.g., the interval of time is exceeded, and/or a timeout counter expires), computing device 202C may be designated as untrusted).
Regarding claim 3, the combination of Shatsky and Thomsen discloses: 
The computing node of claim 1, wherein the network interface is configured to receive an endorsement from the endorsing node for a previously submitted blockchain request, and the endorsement comprises the modification to the previously added timestamp (Shatsky: [0063] Similarly, the Client uses equation (2) to detect whether a received request is stale. If the statement in equation (2) is true, the message is not stale. If, however, the statement is false, the message is considered stale and discarded. In equation (2) the value of TTLClient may be equal to ClientCurrentTimestamp−ClientInitialTimestamp; [0069] When responding, Server 12 encodes the Server's current timestamp (ServerCurrentTimestamp2) into the message. After receiving the 200 OK message, Client 10 retrieves ServerCurrentTimestamp2 from the message and records the time at which the message was received as ClientCurrentTimestamp2 [This is construed as claimed “identifying that the timestamp has been added by the server 12”]. Client 10 may then use equation (2) to verify that the 200 OK message received from Server 12 is not stale).
Regarding claim 4, the combination of Shatsky and Thomsen discloses: 
 The computing node of claim 1, wherein the processor determines the reputation value based on an accumulation of reputation values determined from previous blockchain requests which include a timestamp added by the endorsing node (Thomsen: [0078] The trust state may be implemented as a trust score, denoting a parameter with multiple variables (e.g., discrete or continuous) indicative of validity, for example, a scale from 0 to 1, where 0 denotes untrusted and 1 denotes trusted. The trusted or untrusted designation may be determined centrally (e.g., according to a set of rules, and/or threshold stored on a server) such that computing devices interpret the trust score in a common manner, and/or per computing device (e.g., according to a set of rules and/or threshold stored on the computing device). For example, for a trust score of 0.7, one computing device may determine a trust designation according to one threshold, and another computing device may determine an untrusted designation according to another threshold; [0079] As used herein, the term trust parameter means an implementation based on the trust score (i.e. a value, such as a real number or integer, interpreted by another computing device) and/or a trust state (i.e., a binary variable storing a designation value indicating trusted or untrusted)).
Regarding claim 5, the combination of Shatsky and Thomsen discloses: 
 The computing node of claim 1, wherein the processor is configured to assign a lower reputation value to the endorsing node in response to a determination that the difference Thomsen: [0078] The trust state may be implemented as a trust score, denoting a parameter with multiple variables (e.g., discrete or continuous) indicative of validity, for example, a scale from 0 to 1, where 0 denotes untrusted and 1 denotes trusted. The trusted or untrusted designation may be determined centrally (e.g., according to a set of rules, and/or threshold stored on a server) such that computing devices interpret the trust score in a common manner, and/or per computing device (e.g., according to a set of rules and/or threshold stored on the computing device). For example, for a trust score of 0.7, one computing device may determine a trust designation according to one threshold, and another computing device may determine an untrusted designation according to another threshold; [0079] As used herein, the term trust parameter means an implementation based on the trust score (i.e. a value, such as a real number or integer, interpreted by another computing device) and/or a trust state (i.e., a binary variable storing a designation value indicating trusted or untrusted)).
Regarding claim 6, the combination of Shatsky and Thomsen discloses: 
 The computing node of claim 5, wherein the processor is configured to assign a higher reputation value to the endorsing node in response to a determination that the difference between the timestamp added by the endorsing node and the previously added timestamp is less than the average difference from among the plurality of endorsing nodes on the blockchain network (Thomsen: [0078] The trust state may be implemented as a trust score, denoting a parameter with multiple variables (e.g., discrete or continuous) indicative of validity, for example, a scale from 0 to 1, where 0 denotes untrusted and 1 denotes trusted. The trusted or untrusted designation may be determined centrally (e.g., according to a set of rules, and/or threshold stored on a server) such that computing devices interpret the trust score in a common manner, and/or per computing device (e.g., according to a set of rules and/or threshold stored on the computing device). For example, for a trust score of 0.7, one computing device may determine a trust designation according to one threshold, and another computing device may determine an untrusted designation according to another threshold; [0079] As used herein, the term trust parameter means an implementation based on the trust score (i.e. a value, such as a real number or integer, interpreted by another computing device) and/or a trust state (i.e., a binary variable storing a designation value indicating trusted or untrusted)). 
Regarding claim 7, the combination of Shatsky and Thomsen discloses: 
 The computing node of claim 1, wherein the processor is further configured to not use the timestamp added by the endorsing node and submit the blockchain request to the ordering node with the previously added timestamp (Statsky: [0069] After receiving the 200 OK message, Client 10 retrieves ServerCurrentTimestamp2 from the message and records the time at which the message was received as ClientCurrentTimestamp2. Client 10 may then use equation (2) to verify that the 200 OK message received from Server 12 is not stale. For example, Client 10 may first verify that the time difference between ServerCurrentTimestamp2 and ServerInitialTimestamp is greater than or equal to the TTLClient minus a deviation. In this step, TTLClient may be equal to ClientCurrentTimestamp2−ClientInitialTimestamp. If the time difference between the ServerCurrentTimestamp2 and the ServerInitialTimestamp does not exceed or is equal to the TTLClient minus a deviation, Client 10 may consider the message stale and discard the message
Regarding claim 8, Shatsky discloses:
A meth	od of a computing node, comprising: 
receiving a blockchain request comprising a timestamp  (See [0061]; i.e. the Server generates a “ServerCurrentTimestamp” based upon the time at which the message was received from the client) added by one or more endorsing nodes included within a blockchain network ([0061] the Server constructs and sends a response to the request to the Client. The Server may include a ServerCurrentTimestamp in the response; [0066] After receiving and processing the REGISTER message, Server 12 transmits a 200 OK message to Client 10 in step 16. The 200 OK message includes Server 12's timestamp that is stored by Client 10 as ServerInitialTimestamp);  
Identifying (i.e. applying equation 2 to identify modified timestamp) that the timestamp added by an endorsing node from among the one or more endorsing nodes is a modification (See [0063] where client 10 is applying equation (2) to compare and identify the Server 12 added timestamp) to a previously added timestamp provided by the computing node ([0063] Similarly, the Client uses equation (2) to detect whether a received request is stale. If the statement in equation (2) is true, the message is not stale. If, however, the statement is false, the message is considered stale and discarded. In equation (2) the value of TTLClient may be equal to ClientCurrentTimestamp−ClientInitialTimestamp; [0069] When responding, Server 12 encodes the Server's current timestamp (ServerCurrentTimestamp2) into the message. After receiving the 200 OK message, Client 10 retrieves ServerCurrentTimestamp2 from the message and records the time at which the message was received as ClientCurrentTimestamp2 [This is construed as claimed “identifying that the timestamp has been added by the server 12”]. Client 10 may then use equation (2) to verify that the 200 OK message received from Server 12 is not stale); 
Shatsky further teaches determining a difference in timestamps between the client 10 [the computing node] and Server 12 [the endorsing node] as ([0060] If the difference in time between the initial and current timestamp is within an acceptable value, the message is processed. If, however, the difference in time between the initial and current timestamp is greater than an acceptable value, the message is considered stale and discarded with no response being generated; [0061] The Client may then verify that the difference between the ServerCurrentTimestamp and the ServerInitialTimestamp is greater than or equal to TTLClient minus a deviation. The TTLClient value may be equal to the difference between the ClientCurrentTimestamp and the ClientInitialTimestamp. If the response is validated successfully, the response may be processed by the Client. Otherwise, the message may be considered stale and discarded)
Shatsky fails to disclose:
determining a reputation value for the endorsing node based on a difference between the timestamp added by the endorsing node and the previously added timestamp provided by the computing node; and transmitting the determined reputation value of the endorsing node to an ordering node within the blockchain network.
However, Thomsen discloses: 
determining a reputation value (See [0078-0079] i.e. trust score / value indicative of the trust level) for the endorsing node based on a difference between the timestamp added by the endorsing node and the previously added timestamp provided by the computing node [0137] At 306, computing device 202A determines whether computing device 202C is designated as trusted; [0138] The latest record may be found by searching backwards along the linked records of the distributed database to identify the record storing the unique identifier indicative of computing device 202C with the newest timestamp; [0148] At 308, the validation of computing device 202C by computing device 202A (as described with reference to act 306) is associated with a timeout requirement, for example, predefined interval of time; [0149] When the timeout requirement is met (e.g., the interval of time is exceeded, and/or a timeout counter expires), computing device 202C may be designated as untrusted),
wherein the processor is further configured to control the network interface to transmit the determined reputation value of the endorsing node to an ordering node (See FIG. 2; i.e. other computing devices) within the blockchain network ([0131] At 114, the new record may be transmitted over network 204 to other computing devices (e.g., computing device 202C) and/or storage servers (e.g., server 210) for local verification and updating of respective locally stored copies of the distributed database; [0162] At 312, computing device 202A (which was previously designated as trusted) detects that another computing device 202B designated computing device 202A as untrusted. For example, computing device 202A receives a new record storing an untrusted designation of computing device 202A, and the unique identifier of computing device 202B that performed the untrusted designation and/or that created the new record);
Thomsen also discloses recording the data in a distributed database as a block in a blockchain (See FIG. 4; [0052] FIG. 4 is a schematic of an exemplary record of the distributed database implemented as a block in a blockchain; [0106] Reference is now made to FIG. 4, which is a schematic of an exemplary record of the distributed database implemented as a block 402 in a blockchain, in accordance with some embodiments of the present invention. Block 402 includes a digital signature 404 and a block header 406; Also See [0107-0113]).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Shatsky reference and include a method of assigning a trust score or value [reputation] indicative of the trust level to a computing device based on certain characteristics such as timestamps, as disclosed by Thomsen.
The motivation to assign the trust score or value indicative of the trust level to a computing device based on certain characteristics such as timestamps is to designate the computing device as trusted or untrusted among plurality of computing devices (See Thomsen: [0005]).
Regarding claim 9, the combination of Shatsky and Thomsen discloses: 
The method of claim 8, further comprising determining that the timestamp added by the endorsing node has too much delay based on a difference in time between the previously added timestamp and the timestamp added by the endorsing node (Thomsen: [0148] At 308, the validation of computing device 202C by computing device 202A (as described with reference to act 306) is associated with a timeout requirement, for example, predefined interval of time; [0149] When the timeout requirement is met (e.g., the interval of time is exceeded, and/or a timeout counter expires), computing device 202C may be designated as untrusted).
Regarding claim 10, the combination of Shatsky and Thomsen discloses: 
[0063] Similarly, the Client uses equation (2) to detect whether a received request is stale. If the statement in equation (2) is true, the message is not stale. If, however, the statement is false, the message is considered stale and discarded. In equation (2) the value of TTLClient may be equal to ClientCurrentTimestamp−ClientInitialTimestamp; [0069] When responding, Server 12 encodes the Server's current timestamp (ServerCurrentTimestamp2) into the message. After receiving the 200 OK message, Client 10 retrieves ServerCurrentTimestamp2 from the message and records the time at which the message was received as ClientCurrentTimestamp2 [This is construed as claimed “identifying that the timestamp has been added by the server 12”]. Client 10 may then use equation (2) to verify that the 200 OK message received from Server 12 is not stale).
Regarding claim 11, the combination of Shatsky and Thomsen discloses: 
The method of claim 8, wherein the reputation value is determined based on an accumulation of reputation values determined from previous blockchain requests which include a timestamp added by the endorsing node (Thomsen: [0078] The trust state may be implemented as a trust score, denoting a parameter with multiple variables (e.g., discrete or continuous) indicative of validity, for example, a scale from 0 to 1, where 0 denotes untrusted and 1 denotes trusted. The trusted or untrusted designation may be determined centrally (e.g., according to a set of rules, and/or threshold stored on a server) such that computing devices interpret the trust score in a common manner, and/or per computing device (e.g., according to a set of rules and/or threshold stored on the computing device). For example, for a trust score of 0.7, one computing device may determine a trust designation according to one threshold, and another computing device may determine an untrusted designation according to another threshold; [0079] As used herein, the term trust parameter means an implementation based on the trust score (i.e. a value, such as a real number or integer, interpreted by another computing device) and/or a trust state (i.e., a binary variable storing a designation value indicating trusted or untrusted)).
Regarding claim 12, the combination of Shatsky and Thomsen discloses: 
The method of claim 8, wherein the determining comprises assigning a lower reputation value to the endorsing node in response to the difference between the timestamp added by the endorsing node and the previously added timestamp being greater than an average difference from among a plurality of endorsing nodes on the blockchain network (Thomsen: [0078] The trust state may be implemented as a trust score, denoting a parameter with multiple variables (e.g., discrete or continuous) indicative of validity, for example, a scale from 0 to 1, where 0 denotes untrusted and 1 denotes trusted. The trusted or untrusted designation may be determined centrally (e.g., according to a set of rules, and/or threshold stored on a server) such that computing devices interpret the trust score in a common manner, and/or per computing device (e.g., according to a set of rules and/or threshold stored on the computing device). For example, for a trust score of 0.7, one computing device may determine a trust designation according to one threshold, and another computing device may determine an untrusted designation according to another threshold; [0079] As used herein, the term trust parameter means an implementation based on the trust score (i.e. a value, such as a real number or integer, interpreted by another computing device) and/or a trust state (i.e., a binary variable storing a designation value indicating trusted or untrusted)).
Regarding claim 13, the combination of Shatsky and Thomsen discloses: 
The method of claim 12, wherein the determining comprises assigning a higher reputation value to the endorsing node in response to the difference between the timestamp added by the endorsing node and the previously added timestamp being less than the average difference from among the plurality of endorsing nodes on the blockchain network (Thomsen: [0078] The trust state may be implemented as a trust score, denoting a parameter with multiple variables (e.g., discrete or continuous) indicative of validity, for example, a scale from 0 to 1, where 0 denotes untrusted and 1 denotes trusted. The trusted or untrusted designation may be determined centrally (e.g., according to a set of rules, and/or threshold stored on a server) such that computing devices interpret the trust score in a common manner, and/or per computing device (e.g., according to a set of rules and/or threshold stored on the computing device). For example, for a trust score of 0.7, one computing device may determine a trust designation according to one threshold, and another computing device may determine an untrusted designation according to another threshold; [0079] As used herein, the term trust parameter means an implementation based on the trust score (i.e. a value, such as a real number or integer, interpreted by another computing device) and/or a trust state (i.e., a binary variable storing a designation value indicating trusted or untrusted)). 
Regarding claim 14, the combination of Shatsky and Thomsen discloses: 
The method of claim 8, further comprising not using the timestamp added by the endorsing node and submitting the blockchain request to the ordering node with the previously Statsky: [0069] After receiving the 200 OK message, Client 10 retrieves ServerCurrentTimestamp2 from the message and records the time at which the message was received as ClientCurrentTimestamp2. Client 10 may then use equation (2) to verify that the 200 OK message received from Server 12 is not stale. For example, Client 10 may first verify that the time difference between ServerCurrentTimestamp2 and ServerInitialTimestamp is greater than or equal to the TTLClient minus a deviation. In this step, TTLClient may be equal to ClientCurrentTimestamp2−ClientInitialTimestamp. If the time difference between the ServerCurrentTimestamp2 and the ServerInitialTimestamp does not exceed or is equal to the TTLClient minus a deviation, Client 10 may consider the message stale and discard the message).
Regarding claim 15 Shatsky discloses: 
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising:
receiving a blockchain request comprising a timestamp  (See [0061]; i.e. the Server generates a “ServerCurrentTimestamp” based upon the time at which the message was received from the client) added by one or more endorsing nodes included within a blockchain network ([0061] the Server constructs and sends a response to the request to the Client. The Server may include a ServerCurrentTimestamp in the response; [0066] After receiving and processing the REGISTER message, Server 12 transmits a 200 OK message to Client 10 in step 16. The 200 OK message includes Server 12's timestamp that is stored by Client 10 as ServerInitialTimestamp);  
Identifying (i.e. applying equation 2 to identify modified timestamp) that the timestamp added by an endorsing node from among the one or more endorsing nodes is a See [0063] where client 10 is applying equation (2) to compare and identify the Server 12 added timestamp) to a previously added timestamp provided by the computing node ([0063] Similarly, the Client uses equation (2) to detect whether a received request is stale. If the statement in equation (2) is true, the message is not stale. If, however, the statement is false, the message is considered stale and discarded. In equation (2) the value of TTLClient may be equal to ClientCurrentTimestamp−ClientInitialTimestamp; [0069] When responding, Server 12 encodes the Server's current timestamp (ServerCurrentTimestamp2) into the message. After receiving the 200 OK message, Client 10 retrieves ServerCurrentTimestamp2 from the message and records the time at which the message was received as ClientCurrentTimestamp2 [This is construed as claimed “identifying that the timestamp has been added by the server 12”]. Client 10 may then use equation (2) to verify that the 200 OK message received from Server 12 is not stale); 
Shatsky further teaches determining a difference in timestamps between the client 10 [the computing node] and Server 12 [the endorsing node] as ([0060] If the difference in time between the initial and current timestamp is within an acceptable value, the message is processed. If, however, the difference in time between the initial and current timestamp is greater than an acceptable value, the message is considered stale and discarded with no response being generated; [0061] The Client may then verify that the difference between the ServerCurrentTimestamp and the ServerInitialTimestamp is greater than or equal to TTLClient minus a deviation. The TTLClient value may be equal to the difference between the ClientCurrentTimestamp and the ClientInitialTimestamp. If the response is validated successfully, the response may be processed by the Client. Otherwise, the message may be considered stale and discarded)
Shatsky fails to disclose:
determining a reputation value for the endorsing node based on a difference between the timestamp added by the endorsing node and the previously added timestamp provided by the computing node; and transmitting the determined reputation value of the endorsing node to an ordering node within the blockchain network.
However, Thomsen discloses: 
determining a reputation value (See [0078-0079] i.e. trust score / value indicative of the trust level) for the endorsing node based on a difference between the timestamp added by the endorsing node and the previously added timestamp provided by the computing node ([0137] At 306, computing device 202A determines whether computing device 202C is designated as trusted; [0138] The latest record may be found by searching backwards along the linked records of the distributed database to identify the record storing the unique identifier indicative of computing device 202C with the newest timestamp; [0148] At 308, the validation of computing device 202C by computing device 202A (as described with reference to act 306) is associated with a timeout requirement, for example, predefined interval of time; [0149] When the timeout requirement is met (e.g., the interval of time is exceeded, and/or a timeout counter expires), computing device 202C may be designated as untrusted),
wherein the processor is further configured to control the network interface to transmit the determined reputation value of the endorsing node to an ordering node (See FIG. 2; i.e. other computing devices) within the blockchain network ([0131] At 114, the new record may be transmitted over network 204 to other computing devices (e.g., computing device 202C) and/or storage servers (e.g., server 210) for local verification and updating of respective locally stored copies of the distributed database; [0162] At 312, computing device 202A (which was previously designated as trusted) detects that another computing device 202B designated computing device 202A as untrusted. For example, computing device 202A receives a new record storing an untrusted designation of computing device 202A, and the unique identifier of computing device 202B that performed the untrusted designation and/or that created the new record);
Thomsen also discloses recording the data in a distributed database as a block in a blockchain (See FIG. 4; [0052] FIG. 4 is a schematic of an exemplary record of the distributed database implemented as a block in a blockchain; [0106] Reference is now made to FIG. 4, which is a schematic of an exemplary record of the distributed database implemented as a block 402 in a blockchain, in accordance with some embodiments of the present invention. Block 402 includes a digital signature 404 and a block header 406; Also See [0107-0113]).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Shatsky reference and include a method of assigning a trust score or value [reputation] indicative of the trust level to a computing device based on certain characteristics such as timestamps, as disclosed by Thomsen.
The motivation to assign the trust score or value indicative of the trust level to a computing device based on certain characteristics such as timestamps is to designate the computing device as trusted or untrusted among plurality of computing devices (See Thomsen: [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.M.A./Patent Examiner, Art Unit 2432                                                                                                                                                                                           
/SYED A ZAIDI/Primary Examiner, Art Unit 2432